Citation Nr: 0909234	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 
38 U.S.C. Chapter 17.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The appellant had service from October 1965 to May 1967.  His 
net service, however, is calculated as totaling 3 months and 
18 days.  He was discharged in May 1967 under conditions 
other than honorable, with 450 days of service lost.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant's character of discharge from service 
constituted a bar to VA benefits.

A September 2006 decision again determined that the 
appellant's character of discharge from service constituted a 
bar to VA benefits.  Because the appellant submitted a notice 
of disagreement as to the initial determination in April 
1994, and no further action was taken on his claim, the Board 
concludes that the appellant's claim has remained open and 
pending since the December 1993 decision.


FINDINGS OF FACT

1.  The appellant was inducted into service in October 1965 
and was administratively discharged in May 1967 under 
conditions other than honorable.

2.  During service the appellant was absent without official 
leave (AWOL) from January 14, 1966, to February 13, 1966, and 
from October 2, 1966, to February 6, 1967.  He was 
additionally confined from June 16, 1966, to September 26, 
1966.  

3.  While the appellant was AWOL for periods shorter than 180 
days, his absences constituted willful and persistent 
misconduct. 

4.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in his 
discharge from service, or that there were compelling 
circumstances such as to warrant the unauthorized absences 
from service.
CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 
5103A, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.12, 
3.13, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2008).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2008).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2008).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2008); 
38 U.S.C.A. § 5303 (West 2002 and Supp. 2008).

A person discharged under conditions other than honorable on 
the basis of an absence without official leave period of at 
least 180 continuous days is barred from receipt of VA 
benefits unless such person demonstrates to the satisfaction 
of the Secretary that there are compelling circumstances to 
warrant such prolonged unauthorized absence.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (i) Length and character of 
service exclusive of the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.  (ii) Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level, and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  (iii) A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

The record reflects that the appellant was AWOL from January 
14, 1966, to February 13, 1966, and from October 2, 1966, to 
February 6, 1967.  
Both periods of absence without official leave are well short 
of the 180 days required for the periods of AWOL to be 
considered to be prolonged.  38 C.F.R. § 3.12(c)(6).  
Therefore, neither period satisfies the regulatory 
requirement that an appellant's other than honorable 
discharge constitutes a bar to the payment of benefits under 
38 C.F.R. § 3.12(c)(6) for AWOL.

The appellant contends that the character of his discharge 
should not be a bar to the award of VA benefits.  
Specifically, he asserts that he should have been given a 
medical discharge based upon the March 1967 finding of an 
inadequate personality, and, for that reason, that the 
character of his discharge should be upgraded.

The character of the appellant's discharge has not been 
upgraded, and the Board makes no findings as to propriety of 
any upgrade of his discharge, merely that an upgrade of 
discharge has not been awarded by the appropriate body of 
jurisdiction.  The United States Army Review Board denied the 
appellant's application to upgrade the character of his 
discharge in a November 1995 decision.  As there has been no 
removal of any bar to VA benefits, the bar to benefits 
established under 38 C.F.R. § 3.12 remains in effect.  

An "other than honorable" discharge is not necessarily 
tantamount to a "dishonorable" discharge; however, a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  A discharge 
or release from service for one of the following reasons is 
considered to have been issued under dishonorable conditions:  
(1) acceptance of undesirable discharge in lieu of trial by 
general court-martial; (2) mutiny or spying; (3) offense 
involving moral turpitude (this includes, generally, 
conviction of a felony); (4) willful and persistent 
misconduct; and (5) homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  An act is willful misconduct where it 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2008).

In September 1966, the appellant was tried by special court 
martial for his absence from January 14, 1966, to February 
13, 1966.  He was sentenced to three months confinement to 
hard labor and forfeiture of $30.00 per month for two months.  
He was confined from June 16, 1966, to September 26, 1966.  
Following his release from confinement, the appellant again 
absented himself, and was AWOL from October 2, 1966, to 
February 6, 1967.  A second special court martial in March 
1967 resulted in a sentence of six months confinement and 
forfeiture of $37.00 per month for six months.  On 
neuropsychiatric examination in March 1967, the appellant 
stated that he went AWOL because he disliked service and 
wanted to be at home with his wife.  He admitted going AWOL 
for the specific purpose of being discharged.  He indicated 
no desire to return to duty.  Given the appellant's 
demonstrated record of misconduct, it was determined that 
further efforts to rehabilitate him would be futile.  His six 
month sentence was remitted in May 1967, when the appellant 
was administratively separated from service due to unfitness.  

The appellant's personnel records document that he was 
separated as a result of his demonstrated record of 
misconduct.  His repeated unauthorized absences were the type 
of offenses that precluded him from performing his military 
duties.  Cropper v. Brown, 6 Vet. App. 450 (1994).  There is 
no evidence to support any contention that the offenses 
should be considered "minor," as the appellant was 
repeatedly absent without authorization throughout his 
military service, even after receiving punishment.  The 
question before the Board is therefore whether the 
appellant's conduct in service amounted to willful and 
persistent misconduct.  

The appellant's period of active duty spanned 566 days.  
During that period, the appellant was AWOL for 157 days, or 
27 percent of the time.  Factoring in his time lost in 
confinement and the period during which he was dropped from 
the rolls, the appellant lost a total of 450 days of his 566 
day period of service.  As a result of his excessive time 
lost, he was credited with only 3 months and 18 days of 
active service.  In light of the length of his unauthorized 
absences and the excessive time lost, and the fact that the 
appellant absented himself without authorization on more than 
one occasion, and on the second time, shortly after being 
released from confinement, the Board finds that the 
appellant's misconduct in service was both willful and 
persistent.  Struck v. Brown, 9 Vet. App. 145 (1996) 
(affirming the Board's finding that 2-1/2 months of AWOL out 
of 9 months (over 27 percent AWOL) of active duty service was 
willful and persistent misconduct); Stringham v. Brown, 8 
Vet. App. 445 (1995) (affirming the Board's finding that four 
AWOL violations and a failure to obey a lawful order was 
willful and persistent misconduct); Winter v. Principi, 4 
Vet. App. 29 (1993) (affirming the Board's finding that 32 
days of AWOL out of 176 days (over 18 percent AWOL) of active 
duty service was willful and persistent misconduct).  Because 
the appellant's discharge under other than honorable 
conditions resulted from willful and persistent misconduct, 
his discharge is considered to have been issued under 
dishonorable conditions, barring him from the receipt of VA 
benefits.

The only exception to the bar to VA benefits based on a 
discharge that is considered to be dishonorable as a result 
of willful and persistent misconduct is insanity.  
Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is 
established to the satisfaction of the Secretary that, at the 
time of the commission of an offense leading to a person's 
court-martial, discharge or resignation, that person was 
insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).  The appellant in this regard has argued 
that his "inadequate personality" in service prevented him 
from understanding that his actions were wrong, and that he 
should therefore be considered to have been insane at the 
time he went AWOL.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 
20-97  (May 22, 1997) (holding that the term 
"constitutionally psychopathetic" was synonymous with 
psychopathetic personality (antisocial personality disorder).  
Consulting various well-accepted legal authority, VA General 
Counsel has noted that the term insanity was more or less 
synonymous with "psychosis."  VAOPGCPREC 20-97, 62 Fed. Reg. 
37955(1997).

In order for a person to be found to have been insane at the 
time of committing the offense, the insanity must be such 
that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's other than honorable discharge should not act as a 
bar to the grant of veterans' benefits.  Cropper v. Brown, 6 
Vet. App. 450 (1994).

The only service medical records of record are associated 
with the appellant's discharge from active service.  On 
neuropsychiatric examination in March 1967, the appellant was 
determined to have an inadequate personality as a result of 
his repeated periods of AWOL and disinterest in 
rehabilitation and returning to duty.  His military 
adjustment since being drafted was determined to be 
unsatisfactory and attempts to rehabilitate him had been to 
no avail, as evidenced by his second period of AWOL shortly 
after being released from confinement.  The appellant stated 
that he could not be a good soldier and that he desired to be 
separated from service.  He stated that he went AWOL because 
he disliked service and wanted to be at home with his wife.  
He admitted going AWOL for the specific purpose of being 
discharged.  He indicated no desire to return to duty.  
Mental status examination revealed a calm, cooperative well-
oriented, individual who was free of any overt psychotic 
symptoms or suicidal ideation.  He was determined to be 
mentally responsible and able to distinguish right from wrong 
and to adhere to the right.  Additionally, he was determined 
to have the mental capacity to understand and participate in 
separation board proceedings.  His retention on active duty 
was expected to result in continued ineffectiveness and 
disciplinary infractions.

The appellant's service records are completely negative for 
any suggestion of insanity.  The records do not reflect that 
the appellant had a disease that caused him to act in a 
manner not in accordance with his normal method of behavior, 
or caused him to interfere with the peace of society, or 
caused him to depart from the accepted standards of the 
community.  In general, the evidence shows that the appellant 
did not wish to be drafted and knowingly went AWOL in order 
to be home with his wife and so that he could be separated.  
The evidence does not demonstrate that the appellant did not 
know what he was doing was wrong.  The evidence indicates 
that the appellant undertook his actions with the full 
knowledge that the actions were wrong.

In sum, the Board finds that the appellant's discharge from 
military service is considered to have been issued under 
dishonorable conditions.  The appeal therefore must be 
denied.  Because the discharge was not under conditions other 
than dishonorable, the discharge acts as a bar to the receipt 
of VA benefits.  An exception is not warranted because the 
appellant was not insane at the time of his willful and 
persistent misconduct that caused such a discharge.  38 
C.F.R. § 3.12.  As the preponderance of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has considered whether the notice and development 
provisions of law of applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008).  The Board finds that because the appellant has been 
determined not to be a veteran as a matter of law for 
compensation purposes and is thus found to be barred from VA 
benefits by reason of the character of his discharge, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim.


ORDER

The character of the appellant's discharge from service is a 
bar to entitlement to VA benefits other than health care 
under 38 U.S.C. Chapter 17.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


